 Case 2:20-cv-05652-SVW-PJW Document 11 Filed 09/17/20 Page 1 of 1 Page ID #:192

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA                                         JS-6
                                          CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-05652-SVW-PJW                                          Date      September 17, 2020
 Title             Maurilio Duran v. Wal-Mart Stores, Inc., et al




 Present: The Honorable           STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                 Paul M. Cruz                                   N/A
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                              N/A                                                     N/A
 Proceedings:                 IN CHAMBERS ORDER REMANDING CASE


        A defendant has 30 days to remove a case after removability first becomes ascertainable. 28
U.S.C. § 1446(b)(3). The statute is "strictly construe[d]" against removal. Gaus v. Miles, Inc., 980 F.2d
564, 566 (9th Cir. 1992). Defendant received Plaintiff's Statement of Damages on May 5, 2020. Dkt. 6,
Exs. 4-5. That document described past and future medical expenses exceeding $75,000, which
triggered the 30-day removal period. See Neky v. Costco Wholesale Corp., 2019 WL 5076667, at *2
(N.D. Cal. 2019). Defendant's June 25, 2020 notice of removal was therefore untimely and Plaintiff's
motion to remand is GRANTED. Plaintiff's request for attorney's fees under § 1447(c) is DENIED
because Defendant's argument was not unreasonable. See Lussier v. Dollar Tree Stores, Inc., 518 F.3d
1062, 1065 (9th Cir. 2008); Agdayan v. Travelers Commercial Ins. Co., 2017 WL 4792202 (C.D. Cal.
2017).




                                                                                                    :
                                                               Initials of Preparer              PMC
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
